Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-12-00318-CR

                                    Dale Allen MINCE,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                  From the County Court at Law No. 8, Bexar County, Texas
                                  Trial Court No. 358487
                      The Honorable Liza Rodriguez, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED July 17, 2013.


                                              _________________________________
                                              Rebeca C. Martinez, Justice